Citation Nr: 0803925	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for nerve damage and 
numbness to the left leg as the residual of trauma to the 
iliac crest.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected scarring of the left 
anterior trunk above the iliac crest.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1953 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that inter alia denied service connection for nerve damage 
and numbness as residual to an accident during military 
service.  

Also on appeal is a January 2006 RO rating decision that 
granted service connection for residual scars of the left 
anterior trunk and assigned a noncompensable (no percent) 
rating effective on May 20, 2005.  

A July 2006 Decision Review Officer (DRO) decision increased 
the initial rating for the service-connected residual scars 
to 10 percent.  Inasmuch as a rating higher than 10 percent 
was available from May 20, 2005, and inasmuch as a claimant 
is presumed to be maximum available benefit for a given 
disability, the claim for higher initial rating as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Also, as the rating claim before the Board involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In January 2008 the veteran and his son testified before the 
undersigned Veterans Law Judge (VLJ) in a videoconference 
hearing from the RO.  In conjunction with that hearing, the 
undersigned VLJ granted a motion by the veteran's 
representative to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

In his testimony before the Board, the veteran raised a claim 
for service connection for muscle injury as the residual of 
an accident in service.  He is currently service-connected 
for orthopedic residuals (degenerative disease of the left 
hip, rated as 10 percent disabling), for dermatological 
residuals (residual scars of the left anterior trunk, rated 
as 10 percent disabling), and for psychiatric residuals 
(post-traumatic stress disorder, rated as 50 percent 
disabling), but the question of service connection for muscle 
injury has not yet been adjudicated.  It is accordingly 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is not shown to have a specific 
neurological deficit including any due documented nerve 
damage or manifested by numbness of the left leg that can be 
causally linked to the injury sustained to his left side 
during active service or any other event or incident of his 
period of military service.  

3.  The currently demonstrated Parkinson's disease and 
diabetic peripheral neuropathy are not shown to be due to the 
veteran's accident in military service.  

4.  Since May 20, 2005, the service-connected scarring of the 
iliac crest is shown to have been has been manifested by two 
stable, superficial scars measuring a total of 217.2 square 
cm; an associated loss of motion or function of the affected 
part is not demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
nerve damage and numbness to the left leg that is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected scars of the 
left iliac crest have not been met since May 20, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 to include 
Diagnostic Codes 7801 through 7805 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005 the RO sent the veteran a letter advising him 
that to establish service connection, the evidence must show 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or an 
event during service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  The veteran had ample opportunity to respond prior 
to the September 2005 rating decision on appeal that denied 
service connection.

The issue of increased initial rating for the service-
connected scar is a "downstream" issue that did not arise 
prior to the January 2006 rating decision granting service 
connection for that disability.  However, in August 2006 
during the course of the appeal the RO sent the veteran a 
letter advising him that to establish entitlement to an 
increased evaluation for a service-connected disability the 
evidence must show that the disorder had become worse; the 
veteran had ample opportunity to respond prior to issuance of 
the Supplemental Statement of the Case (SSOC) in November 
2006.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support both claims, and 
that he was been afforded ample opportunity to submit such 
information and evidence.  

In June 2005 and August 2006 letters cited above both 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim please let us know.  If you have any evidence in your 
possession that pertains to your claim please send it to 
us."  

The Board finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran until after the rating decision.  This is logical, 
since the claim for increased initial rating is a 
"downstream" issue.

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated in the SSOC of November 2006, after such notice 
was provided.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the June 2005 RO letter advised the veteran of the 
second and third Dingess elements (existence of a disability, 
connection between the veteran's service and that 
disability).  

The RO's letter of August 2006 advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.  

Dingess also held that, in rating cases, a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  The RO notified the 
veteran of all applicable rating formulae in the July 2006 
SOC and the November 2006 SSOC, which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained.  

The veteran has been afforded appropriate VA medical 
examinations, most recently in August 2006.  The veteran does 
not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  

The veteran has also been afforded a hearing before the 
Board, at which he and his son presented oral argument in 
support of the veteran's claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In his claim for benefits, filed in May 2005, the veteran 
asserted that, while on active duty he was sucked into a jet 
engine, resulting in his left side being torn open with nerve 
damage.  The veteran asserted that the nerves in his leg and 
side had never grown back properly.  

The veteran's STR confirm that he was sucked into a jet 
engine intake in February 1955.  The clinical record 
characterizes the resultant injury as "compound comminuted 
fracture of the left iliac crest without artery or nerve 
involvement."  He was hospitalized until April 1955, but was 
still complaining of weakness, pain, and pulling sensation in 
the fracture site as of June 1958.  

An orthopedic note in July 1958 stated that the veteran 
continued to complain of the old wound in his side; the note 
characterized the veteran as "very hypochondriacal."  

In April and again in December 1959, he was assigned a six-
month physical profile for light duty due to weakness of 
muscles in the left flank and hip, and in April 1960 he was 
assigned a six-month "light duty" profile due to weakness 
in the abdominal and thigh muscles.  

The veteran was returned to full duty in December 1960, but 
again placed on temporary "light duty" profile in July 1964 
due to recurrent strain and pain in the left hip.  

STR include a Report of Medical Examination dated in February 
1966, immediately prior to the veteran's discharge, in which 
the physician noted that the veteran had been sucked into a 
jet engine intake in 1955, with residual recurrent mild pain 
in the left hip but no other significant medical history.  
Clinical evaluation of the neurological system, and all other 
systems, was characterized as "normal."  

A VA clinical treatment note dated in October 2002 shows 
diabetic neuropathy of both feet.  Subsequent VA diabetes 
treatment notes show continued loss of sensation to 
monofilament on at least one part of the left foot.  

During clinical VA examination in July 2004 the veteran was 
noted as being diabetic and hypertensive.  A neurological 
examination showed the cranial nerves to be grossly intact.  

There was a tremor noted in the upper extremities, right 
worse than left, but no notation of any neurological symptoms 
in the lower extremities.  The clinician noted that 
medication for his heartburn and reflux might be causing 
Parkinson's-like symptoms and that a neurological 
consultation would be pursued if changing the medication did 
not relieve those symptoms.  

The medical records from Dr. RAR, a private neurologist, 
include an October 2004 nerve conduction and electromyography 
(EMG) study consistent with predominantly axonal sensorimotor 
peripheral neuropathy.  

In an October 2004 letter, Dr. RAR recorded stocking-glove 
sensory loss of all modalities to the elbows and knees; Dr. 
RAR's impression was that of Parkinson's disease and 
significant generalized peripheral neuropathy.  

In November 2004, Dr. RAR noted Parkinson's disease, left 
hemisphere stroke and small vessel multi-infarct syndrome; 
motor examinations were intact except for bradykinesia, 
posture instability, diffuse tremor and distal stocking-glove 
sensory loss.  

In January 2005, Dr. RAR noted history of Parkinson's disease 
and extreme left internal carotid artery (ICA) stenosis.  
Subsequent treatment records through June 2005 show continued 
bradykinesia and posture instability; there is no notation of 
a relationship between the neurological symptoms and trauma, 
to include military service.  

An April 2005 letter by Dr. RAR asserts that he had been 
treating the veteran since October 2004 for a history of 
Parkinson's disease and generalized peripheral neuropathy.  
Dr. RAR stated that the veteran showed weakness of left hip 
flexion approximately 4-/5 and left hip abduction 4/5, which 
could not be attributed to peripheral neuropathy or to 
Parkinson's disease.  

Therefore, Dr. RAR believed that the veteran's injury to the 
left iliac crest resulted in injury to the left lumbosacral 
plexus or at least the femoral nerve and adjacent ligaments.  
The veteran continued to have abdominal pain, sensory loss on 
the trunk at the site of the laceration, and permanent 
impairment as a result of the injury.  

The veteran had a VA neurological consultation in November 
2005 when his main complaint was tremor, completely 
controlled by medication.  The examiner noted current 
Parkinson's disease and history of diabetes mellitus, high 
blood pressure, alcohol-related liver damage, and 
atherosclerotic heart disease.  

On examination, the veteran had overflow of abnormal 
involuntary movement around the face, mouth and extremities 
due to his Parkinson's medication.  Strength was diminished 
but symmetrical, and deep tendon reflexes were present and 
symmetrical in the upper and lower extremities.  The 
neurologist's impression was that of Parkinson's disease, 
well controlled, and high-degree left carotid stenosis.  
 
The veteran had a VA neurological examination in May 2006.  
The examiner reviewed the claims file, including STR and 
including the opinion of Dr. RAR cited hereinabove.  The 
examiner conducted a thorough examination and noted his 
observations, which included diminished light touch sensation 
over the left flank and abdomen and left thigh.  

The deep tendon reflexes were noted to be symmetrical, 
bilaterally.  The thighs were symmetrical, although the left 
calf was 1 cm. smaller in diameter than the right.  There was 
no definite evidence of atrophy.  Motor examination did not 
reveal any definite weakness, although at times there was 
diminished effort on the left presumably due to pain.  

The examiner stated that it was difficult to tell from review 
of the medical records whether the veteran's hip flexor 
weakness of the left hip, noted in STR, was due to nerve 
injury versus incomplete rehabilitation after the injury, but 
that the issue of motor involvement would be evaluated with 
needle EMG.  

Thereafter, the veteran underwent a VA needle EMG in June 
2006.  The examining neurologist thereupon wrote an addendum 
stating that needle EMG of the left lower extremity, 
including femoral innervated muscles, did not reveal any 
abnormalities.  The nerve conduction studies showed evidence 
of motor-sensory neuropathy, likely due to diabetes.  

The veteran had another VA examination in August 2006 when 
the examiner noted 4/5 strength of the hip abductors, 
adductors, quadriceps and hamstrings; he also had no 
sensation on the proximal two-thirds of the thigh and 
surrounding the scar.  

The veteran testified in January 2008 that his left side was 
so weak that he was unable to work or perform household 
chores.  His son testified that the veteran had been limited 
by pain in the left side for the son's entire life.  

The veteran is shown to have a number of neurological 
disorders, including peripheral neuropathy.  The first 
element of service connection (evidence of a current 
disability) is accordingly met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is medical evidence of record that 
asserts such an etiological connection (April 2005 letter by 
Dr. RAR) but contrary opinion rejecting an etiological 
connection (VA neurological examination in May 2006 with 
addendum in June 2006).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches; as true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

In this case, both Dr. RAR and the VA examiner examined the 
veteran and both supported their respective opinions by 
reference to the STR and to the clinical record.  Further, 
both physicians appear to be neurologists acting within their 
medical specialty, and both are accordingly equally competent 
to voice an opinion.  

However, the Board finds that, on review, the opinion of the 
VA examiner is more probative of the issue at hand than that 
of Dr. RAR.  

First, while Dr. RAR has access to the STR (as provided by 
the veteran) and to his own clinical record, the VA examiner 
had access to the full STR as well as to the complete VA and 
non-VA claims file (including Dr. RAR's own clinical 
records); the VA examiner accordingly had a more extensive 
data base, including the results of recent nerve testing, on 
which to base his opinion, including VA treatment records for 
diabetic neuropathy and musculoskeletal complaints.  

The Board notes that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Second, Dr. RAR's opinion asserts weakness of the left lower 
extremity while avoiding any mention of the right lower 
extremity; the VA examiner had noted that the weakness was 
symmetrical in both lower extremities.  In addition, the VA 
examiner relied on specific nerve testing done to identify 
any separate and distinct nerve injury due to the accident in 
service.  

Accordingly, the VA examiner's opinion is consistent with the 
entirety of the medical record, while Dr. RAR's fails to 
account for the full nature and extent of the claimed 
weakness.  

The Board notes at this point that in the evaluation of 
evidence VA adjudicators may properly consider internal 
inconsistence, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

Further, the Board has the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).  

The Board notes that, at the time that Dr. RAR submitted his 
opinion, he had been treating the veteran for six months.  
However, the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 
169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  

Based on the evidence, the Board finds that the veteran is 
not shown to have a separate and distinct neurological 
disorder that can be causally linked to the documented injury 
to his iliac crest or any other event of his military 
service.  

In addition to the medical evidence, the Board has considered 
lay evidence including the veteran's correspondence to VA and 
his hearing testimony.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); see also 
Espiritu, 2 Vet. App at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In this case, the Board accepts as competent the veteran's 
assertions of neurological symptoms to include peripheral 
neuropathy.  However, where an opinion is used to link the 
current disability to a cause during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the Board has 
found that the most competent medical evidence attributes the 
peripheral neuropathy to diabetes rather than trauma in 
service. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As the evidence in this case preponderates against the claim 
of service connection, the benefit-of-the-doubt rule does not 
apply.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  


B.  Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, May 20, 2005.  Fenderson, supra.  
The Board's adjudication of this claim accordingly satisfies 
the requirements of Hart.  

The veteran's service-connected scar is rated under the 
criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin), 
DC 7801 thorough 7805.  

The rating schedule distinguishes between scars that are deep 
versus superficial (a "deep" scar is associated with 
underlying tissue damage), and between scars that are stable 
versus unstable (an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar).  

The rating criteria of DC 7801 (scars other than head, face 
or neck that are deep or that cause limited motion) are as 
follows.  A rating of 10 percent is assigned for scars having 
an area or areas exceeding 6 square inches (39 square cm.).  
A rating of 20 percent is assigned for scars having an area 
or areas exceeding 12 square inches (77 square cm.).  A 
rating of 30 percent is assigned for scars having an area or 
areas exceeding 72 square inches (465 square cm.).  A rating 
of 40 percent is assigned for scars having an area or areas 
exceeding 144 square inches (929 square cm.).

The rating criteria of DC 7802 assign a rating of 10 percent 
for scars other than head, face or neck that are superficial 
and that do not cause limited motion and having an area or 
areas of 144 square inches (929 square cm.) or greater.  

The rating criteria of DC 7803 assign a rating of 10 percent 
for superficial unstable scars regardless of size.  

The rating criteria of DC 7804 assign a rating of 10 percent 
for superficial scars that are painful on examination 
regardless of size.  

The rating criteria of DC 7805 permit rating for all other 
scars to be made based on limitation of function of the 
affected part.  

The veteran had a VA examination of the skin in September 
2005.  There were two scars noted on the left anterior trunk, 
one of which measured 2 cm. x 10 cm. (20 square cm.) and the 
other 2 cm. x 16 cm. (32 square cm.) (total for both scars 52 
square cm.).  

There was no pain or breakdown associated with either scar.  
Neither scar had tenderness to palpation, inflammation, 
elevation or depression, edema, skin ulceration or breakdown, 
keloid formation, induration or inflexibility, or adherence 
to underlying tissue.  

The texture of both scars was noted to be normal.  Both scars 
were discolored, in that they were lighter than normal. 
Neither scar had underlying tissue loss and neither scar 
caused limitation of motion or function.  

The veteran had a VA examination of the joints in August 2006 
and complained of numbness on the left side surrounding the 
scar area with feeling only on deep pressure.  There were two 
scars: an anterior limb approximately 17 cm. x 6 mm. (0.6 
cm.) (10.2 square cm.) and a long horizontal scar 23 cm. x 9 
cm. at the widest part (207 sq. cm.) (total for both scars 
217.2 square cm.).  

The scar was noted not to be painful, but actually numb.  
There was some adherence to the underlying tissue throughout 
the scar.  The texture of the scar was irregular, with some 
keloid appearance throughout the scar.  The scar was not 
unstable.  

There was no depression of the surface contour, but slight 
elevation to palpation.  The scar was superficial, and the 
color very similar to the normal skin.  There was no area of 
induration or limitation of motion due to the scar.  

The veteran testified in January 2008 that his entire left 
side has been deadened for years, radiating through the 
entire left leg.  The scar itself was numb, but the edges of 
the scar were painful all the way around.  He asserted that 
increased evaluation was warranted because of left-side 
weakness that precluded him from working or performing 
household chores.  

On comparison of the veteran's symptomatology as described 
above to the rating criteria of 38 C.F.R. § 4.118, the Board 
can find no applicable diagnostic code under which a rating 
in excess of 10 percent is warranted.  

To be entitled a rating higher than 10 percent under DC 7801, 
the scar would have to be either deep or cause loss of 
function of the affected part, but neither case is shown on 
examination.  

The veteran's current 10 percent rating is the highest 
schedular rating available for a scar other than on the face, 
head or neck under DC 7802, 7803 or 7804, so alternative 
rating under those DCs, even if warranted by examination, 
would be of no benefit to the veteran.  

Finally, there is no evidence that the scar causes loss of 
function of the affected part, so alternative rating under DC 
7805 is not for application.  

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence to include his correspondence to 
VA and his testimony.  

As noted, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer, 7 Vet. 
App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. 
App. 466.  However, even affording the veteran full 
credibility and competence in describing his symptoms, he has 
not asserted symptoms that meet the criteria for a higher 
rating (deep scar associated with damage to the underlying 
tissue or loss of function of the affected part).  

The Board accordingly finds that the veteran's service-
connected disability picture does not warrant a rating higher 
than the currently assigned 10 percent rating.  Accordingly, 
the claim for increased initial evaluation must be denied.  

In arriving at this determination the Board has considered 
the benefit-of-the-doubt rule.  However, in this case 
preponderates against increased evaluation and the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 
55; Ortiz, 274 F.3d 1361.  



ORDER

Service connection for nerve damage and numbness to the left 
leg as the residual of trauma to the iliac crest is denied.  

An initial rating in excess of 10 percent for the service-
connected scarring of the left anterior trunk above the iliac 
crest is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


